Exhibit 10.7

 

Execution Version

 

HSW INTERNATIONAL, INC.

 

AFFILIATE REGISTRATION RIGHTS AGREEMENT

 

THIS AFFILIATE REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of
October 2, 2007 is entered into by and among HSW International, Inc., a Delaware
corporation (the “Company”), and Kevin Jones, a resident of the State of
               ; Theodore P. Botts, a resident of the State of Connecticut; J.
David Darnell, a resident of the State of Texas; Dr. Heinz-Gerd Stein, a
resident of the State of                ; and Larrie A. Weil, a resident of the
State of                ; (each an “Affiliate,” and collectively, the
“Affiliates”).

 

R E C I T A L S

 

WHEREAS, pursuant to the terms of the Agreement and Plan of Merger dated as of
April 20, 2006, as amended on January 29, 2007 and further amended on August 23,
2007, (the “Merger Agreement”), by and among the Company, HowStuffWorks, Inc., a
Delaware corporation (“HSW”), INTAC International, Inc., a Nevada corporation
(“INTAC”), and HSW International Merger Corporation, a Nevada corporation and
wholly-owned subsidiary of the Company (“Merger Sub”), (i) HSW will contribute a
license and sublicense of certain content to the Company in exchange for shares
of the common stock, par value $0.001 per share, of the Company (“Common
Stock”), and (ii) Merger Sub will merge with and into INTAC (the “Merger”) and
the shareholders of INTAC will receive shares of the Common Stock of the
Company.

 

WHEREAS, each Affiliate is a Rule 145 Affiliate as such term is defined in the
Merger Agreement;

 

WHEREAS, the Company has agreed to grant each Affiliate certain registration
rights with respect to the shares of Common Stock issued to each Affiliate
pursuant to the Merger on the terms and conditions set forth herein; and

 

WHEREAS, the Company and each Affiliate desire to define the registration rights
of each Affiliate on the terms and subject to the conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

 


SECTION 1.  DEFINITIONS


 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

 

“Closing” shall mean the closing of the Merger pursuant to the Merger Agreement;

 

“Commission” shall mean the Securities and Exchange Commission and any successor
agency;

 

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder;

 

“Person” shall any individual, firm, corporation, partnership, limited
partnership, limited liability company, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) of the Exchange Act;

 

“Register”, “Registered” and “Registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document
with the Commission in compliance with the Securities Act and the declaration or
ordering by the Commission of effectiveness of such registration statement or
document;

 

“Registrable Securities” shall mean, as applicable: (a) the shares of Common
Stock owned by each Affiliate, whether owned or acquired by virtue of the Merger
Agreement on the date hereof or acquired hereafter by way of stock dividend or
stock split or in connection with a combination of shares, recapitalization,
reorganization, merger or consolidation of the Company; and (b) shares of Common
Stock held by Persons who, by virtue of agreements with the Company, are
entitled to be included in a Registration made by a Demanding Affiliate
hereunder. For purposes of this Agreement, (i) Registrable Securities shall
cease to be Registrable Securities when a registration statement covering such
Registrable Securities has been declared effective under the Securities Act by
the Commission and such Registrable Securities have been disposed of pursuant to
such effective registration statement, and (ii) Registrable Securities shall
cease to be Registrable Securities, if in the opinion of the Company, such
Registrable Securities may be distributed to the public pursuant to Rule 144(k)
(or any successor provision then in effect) under the Securities Act or any such
Registrable Securities have been sold in a sale made pursuant to Rule 144 of the
Securities Act;

 

“Registration Expenses” shall mean any and all expenses incurred by the Company
incident to the performance of or compliance with any registration or marketing
of securities pursuant to Section 2(a), (b) and (c) hereof, including (a) the
fees, disbursements and expenses of Company’s counsel and accountants in
connection with this Agreement and the performance of Company’s obligations
hereunder (including the expenses of any annual audit letters and “cold comfort”
letters required or incidental to the performance of such obligations); (b) all
expenses, including filing fees, in connection with the preparation, printing
and filing of any registration statement, any preliminary prospectus or final
prospectus, any other offering document and amendments and supplements thereto
and the mailing and delivering of copies thereof to any underwriters and
dealers; (c) the cost of printing and producing any agreements among
underwriters, underwriting agreements, selling group agreements and any other
customary documents in connection with the marketing of securities pursuant to
Section 2(a), (b) and (c) hereof; (d) all expenses in connection with the
qualification of the securities to be disposed of for offering and sale under
state securities laws, including the reasonable fees and disbursements of
counsel for the underwriters or an Affiliate in connection with such
qualification and in connection with any “blue sky” and legal investment
surveys, including the cost of printing and producing any such “blue sky” or
legal investment surveys; (e) the filing fees incident to securing any required
review by the National Association of Securities Dealers, Inc. of the terms of
the securities being registered pursuant to Section 2(a), (b) and (c) hereof;

 

2

--------------------------------------------------------------------------------


 

(f) transfer agents’ and registrars’ fees and expenses and the fees and expenses
of any other agent or trustee appointed in connection with such offering; (g)
all security engraving and security printing expenses; (h) all fees and expenses
payable in connection with the listing of the securities on any securities
exchange or automated interdealer quotation system; and (i) the costs and
expenses of Company and its officers relating to analyst or investor
presentations, if any, or any “road show” undertaken in connection with the
registration and/or marketing of any shares of Registrable Stock other than as
provided in any underwriting agreement entered into in connection with such
offering. In no event shall Registration Expenses be deemed to include Selling
Expenses;

 

“Securities” shall have the meaning set forth in Section 2(1) of the Securities
Act;

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions,
brokerage fees and transfer taxes applicable to the sale of Registrable
Securities and all fees and disbursements of counsel for each Affiliate.

 


SECTION 2.  REGISTRATION RIGHTS


 


(A)                                  REQUESTED REGISTRATION.


 


(I)                                     REQUEST FOR REGISTRATION. AFTER THE
RECEIPT OF A WRITTEN REQUEST FROM ANY AFFILIATE (SUCH AFFILIATE, THE “DEMANDING
AFFILIATE”) AT ANY TIME AFTER 180 DAYS FOLLOWING THE CLOSING REQUESTING THAT THE
COMPANY EFFECT ANY REGISTRATION UNDER THE SECURITIES ACT COVERING ALL OR PART OF
THE REGISTRABLE SECURITIES HELD BY SUCH AFFILIATE, THE COMPANY SHALL, (I) AS
EXPEDITIOUSLY AS IS POSSIBLE, BUT IN ANY EVENT NO LATER THAN FORTY-FIVE (45)
DAYS AFTER RECEIPT OF A WRITTEN REQUEST FROM A DEMANDING AFFILIATE, FILE A
REGISTRATION STATEMENT WITH THE SEC FOR SUCH REGISTRATION RELATING TO ALL SHARES
OF REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN SO REQUESTED TO REGISTER BY
SUCH AFFILIATE FOR SALE, AND (II) USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE SEC AS SOON AS
IS PRACTICABLE; PROVIDED THAT THE COMPANY SHALL NOT BE OBLIGATED TO EFFECT, OR
TAKE ANY ACTION TO EFFECT, ANY SUCH REGISTRATION PURSUANT TO THIS SECTION 2(A):


 

(1)                                  AFTER THE COMPANY HAS EFFECTED THREE (3)
SUCH REGISTRATIONS REQUESTED BY EACH AFFILIATE PURSUANT TO THIS SECTION 2(A) AND
THE REGISTRATION STATEMENTS FOR SUCH REGISTRATIONS HAVE BEEN DECLARED OR ORDERED
EFFECTIVE;

 

(2)                                  IF THE REGISTRABLE SECURITIES REQUESTED BY
SUCH AFFILIATE TO BE REGISTERED PURSUANT TO SUCH REQUEST DO NOT HAVE AN
ANTICIPATED AGGREGATE PUBLIC OFFERING PRICE (BEFORE ANY UNDERWRITING DISCOUNTS
AND COMMISSIONS) OF AT LEAST $5,000,000; OR

 

(3)                                  DURING THE PERIOD STARTING WITH THE DATE
THIRTY (30) DAYS PRIOR TO THE COMPANY’S GOOD FAITH ESTIMATE OF THE DATE OF
FILING OF, AND ENDING ON THE DATE NINETY (90) DAYS IMMEDIATELY FOLLOWING THE
EFFECTIVE DATE OF, ANY REGISTRATION

 

3

--------------------------------------------------------------------------------


 

STATEMENT PERTAINING TO SECURITIES OF THE COMPANY (OTHER THAN A REGISTRATION OF
SECURITIES IN A RULE 145 TRANSACTION OR, WITH RESPECT TO AN EMPLOYEE BENEFIT
PLAN), PROVIDED THAT THE COMPANY IS ACTIVELY EMPLOYING IN GOOD FAITH ALL
COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME
EFFECTIVE; PROVIDED, FURTHER, HOWEVER, THAT THE COMPANY MAY ONLY DELAY AN
OFFERING PURSUANT TO THIS SECTION 2(A)(I)(3) FOR A PERIOD OF NOT MORE THAN
NINETY (90) DAYS, IF A FILING OF ANY OTHER REGISTRATION STATEMENT IS NOT MADE
WITHIN THAT PERIOD AND THE COMPANY MAY ONLY EXERCISE THIS RIGHT ONCE IN ANY
TWELVE (12) MONTH PERIOD.

 


(II)                                  OTHER STOCKHOLDERS. THE REGISTRATION
STATEMENT FILED PURSUANT TO ANY SUCH REQUEST OF ANY DEMANDING AFFILIATE MAY,
SUBJECT TO THE PROVISIONS OF SECTION 2(A)(IV) BELOW, INCLUDE REGISTRABLE
SECURITIES OF THE OTHER AFFILIATE, AND OTHER SECURITIES OF THE COMPANY WHICH ARE
HELD BY PERSONS WHO, BY VIRTUE OF AGREEMENTS WITH THE COMPANY, ARE ENTITLED TO
INCLUDE THEIR REGISTRABLE SECURITIES IN ANY SUCH REGISTRATION (“OTHER
STOCKHOLDERS”).


 


(III)                               ASSIGNMENT. THE REGISTRATION RIGHTS SET
FORTH IN THIS SECTION 2 MAY BE ASSIGNED, IN WHOLE OR IN PART, TO ANY TRANSFEREE
OF REGISTRABLE SECURITIES (WHO SHALL BE ENTITLED TO ALL RIGHTS AND BOUND BY ALL
OBLIGATIONS OF THIS AGREEMENT).


 


(IV)                              UNDERWRITING.


 

(1)                                  IF THE AFFILIATE INTENDS TO DISTRIBUTE THE
REGISTRABLE SECURITIES COVERED BY ITS REQUEST FOR REGISTRATION BY MEANS OF AN
UNDERWRITING, IT SHALL SO ADVISE THE COMPANY IN ITS REQUEST MADE PURSUANT TO
SECTION 2(A).

 

(2)                                  IF THE OTHER AFFILIATE OR OTHER
STOCKHOLDERS REQUEST INCLUSION IN ANY SUCH REGISTRATION, THE DEMANDING AFFILIATE
SHALL OFFER TO INCLUDE THE REGISTRABLE SECURITIES OF THE OTHER AFFILIATE AND
SUCH OTHER STOCKHOLDERS IN THE UNDERWRITING BUT MAY CONDITION SUCH OFFER ON
THEIR ACCEPTANCE OF THE FURTHER APPLICABLE PROVISIONS OF THIS SECTION 2(A)(IV).
THE DEMANDING AFFILIATE AND THE COMPANY SHALL (TOGETHER WITH THE OTHER AFFILIATE
AND ALL OTHER STOCKHOLDERS PROPOSING TO DISTRIBUTE THEIR REGISTRABLE SECURITIES
THROUGH SUCH UNDERWRITING) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY
FORM WITH THE REPRESENTATIVE OF THE UNDERWRITER OR UNDERWRITERS SELECTED FOR
SUCH UNDERWRITING BY THE COMPANY AND ACCEPTABLE TO THE DEMANDING AFFILIATE.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2(A), IF THE REPRESENTATIVE
OF SUCH UNDERWRITER OR UNDERWRITERS ADVISE THE COMPANY AND/OR THE DEMANDING
AFFILIATE IN WRITING THAT MARKETING FACTORS REQUIRE A LIMITATION ON THE NUMBER
OF SHARES TO BE UNDERWRITTEN, THE REGISTRABLE SECURITIES HELD BY THE OTHER
AFFILIATE AND OTHER STOCKHOLDERS SHALL BE EXCLUDED FROM SUCH REGISTRATION TO THE
EXTENT SO REQUIRED BY SUCH LIMITATION PRO RATA IN ACCORDANCE WITH THE NUMBER OF
SHARES OF REGISTRABLE SECURITIES REQUESTED BY SUCH PARTIES TO BE INCLUDED IN
SUCH REGISTRATION, BY SUCH MINIMUM NUMBER OF SHARES AS IS NECESSARY TO COMPLY
WITH SUCH LIMITATION. NO REGISTRABLE SECURITIES EXCLUDED FROM THE UNDERWRITING
BY REASON OF THE UNDERWRITER’S MARKETING LIMITATION SHALL BE INCLUDED IN SUCH
REGISTRATION. IF THE OTHER AFFILIATE OR ANY OTHER STOCKHOLDER WHO HAS REQUESTED
INCLUSION IN SUCH REGISTRATION AS PROVIDED ABOVE DISAPPROVES OF THE

 

4

--------------------------------------------------------------------------------


 

TERMS OF THE UNDERWRITING, SUCH PERSON MAY ELECT TO WITHDRAW THEREFROM BY
WRITTEN NOTICE TO THE COMPANY, THE UNDERWRITER AND THE DEMANDING AFFILIATE. IF
THE DEMANDING AFFILIATE ELECTS TO WITHDRAW FROM SUCH REGISTRATION, THE
INITIATION OF SUCH REGISTRATION SHALL NOT COUNT AS A DEMAND BY SUCH AFFILIATE
FOR PURPOSES HEREOF (INCLUDING WITHOUT LIMITATION, SECTION 2(A)(I)(1)). THE
REGISTRABLE SECURITIES SO WITHDRAWN SHALL ALSO BE WITHDRAWN FROM REGISTRATION.
IF THE UNDERWRITER HAS NOT LIMITED THE NUMBER OF REGISTRABLE SECURITIES TO BE
UNDERWRITTEN, THE COMPANY AND OFFICERS AND DIRECTORS OF THE COMPANY MAY INCLUDE
ITS OR THEIR SECURITIES FOR ITS OR THEIR OWN ACCOUNT IN SUCH REGISTRATION IF THE
REPRESENTATIVE OF SUCH UNDERWRITER OR UNDERWRITERS SO AGREES AND IF THE NUMBER
OF REGISTRABLE SECURITIES WHICH WOULD OTHERWISE HAVE BEEN INCLUDED IN SUCH
REGISTRATION AND UNDERWRITING WILL NOT THEREBY BE LIMITED.

 


(B)                                 COMPANY REGISTRATION.


 


(I)                                     IF THE COMPANY DETERMINES TO REGISTER
ANY OF ITS EQUITY SECURITIES EITHER FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
OTHER STOCKHOLDERS, OTHER THAN A REGISTRATION RELATING SOLELY TO EMPLOYEE
BENEFIT PLANS, OR A REGISTRATION RELATING SOLELY TO A COMMISSION RULE 145
TRANSACTION, OR A REGISTRATION ON ANY REGISTRATION FORM WHICH DOES NOT PERMIT
SECONDARY SALES OR DOES NOT INCLUDE SUBSTANTIALLY THE SAME INFORMATION AS WOULD
BE REQUIRED TO BE INCLUDED IN A REGISTRATION STATEMENT COVERING THE SALE OF
REGISTRABLE SECURITIES, THE COMPANY SHALL:


 

(1)                                  PROMPTLY GIVE TO EACH AFFILIATE A WRITTEN
NOTICE THEREOF (WHICH SHALL INCLUDE A LIST OF THE JURISDICTIONS IN WHICH THE
COMPANY INTENDS TO ATTEMPT TO QUALIFY SUCH SECURITIES UNDER THE APPLICABLE BLUE
SKY OR OTHER STATE SECURITIES LAWS); AND

 

(2)                                  INCLUDE IN SUCH REGISTRATION (AND ANY
RELATED QUALIFICATION UNDER BLUE SKY LAWS OR OTHER COMPLIANCE), AND IN ANY
UNDERWRITING INVOLVED THEREIN, ALL THE REGISTRABLE SECURITIES HELD BY AN
AFFILIATE SPECIFIED IN A WRITTEN REQUEST MADE BY SUCH AFFILIATE WITHIN FIFTEEN
(15) DAYS AFTER RECEIPT OF THE WRITTEN NOTICE FROM THE COMPANY DESCRIBED IN
CLAUSE (1) ABOVE, EXCEPT AS SET FORTH IN SECTION 2(B)(II) BELOW. SUCH WRITTEN
REQUEST MAY COVER REGISTRATION OF ALL OR A PART OF SUCH AFFILIATE’S REGISTRABLE
SECURITIES.

 


(II)                                  UNDERWRITING. IF THE REGISTRATION OF WHICH
THE COMPANY GIVES NOTICE IS FOR A REGISTERED PUBLIC OFFERING INVOLVING AN
UNDERWRITING, THE COMPANY SHALL SO ADVISE EACH AFFILIATE IN THE WRITTEN NOTICE
GIVEN PURSUANT TO SECTION 2(B)(I)(1). IN SUCH EVENT, THE RIGHT OF AN AFFILIATE
TO REGISTRATION PURSUANT TO THIS SECTION 2(B) SHALL BE CONDITIONED UPON SUCH
AFFILIATE’S PARTICIPATION IN SUCH UNDERWRITING AND THE INCLUSION OF SUCH
AFFILIATE’S REGISTRABLE SECURITIES IN THE UNDERWRITING TO THE EXTENT PROVIDED
HEREIN. IN SUCH CASE, EACH SUCH AFFILIATE SHALL (TOGETHER WITH THE COMPANY AND
THE OTHER STOCKHOLDERS DISTRIBUTING THEIR REGISTRABLE SECURITIES THROUGH SUCH
UNDERWRITING) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE
REPRESENTATIVE OF THE UNDERWRITER OR UNDERWRITERS SELECTED FOR UNDERWRITING BY
THE COMPANY. NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2(B), IF SUCH
REPRESENTATIVE DETERMINES THAT MARKETING


 

5

--------------------------------------------------------------------------------


 


FACTORS REQUIRE A LIMITATION ON THE NUMBER OF SHARES TO BE UNDERWRITTEN, SUCH
REPRESENTATIVE MAY (SUBJECT TO THE ALLOCATION PRIORITY SET FORTH BELOW) LIMIT
THE NUMBER OF REGISTRABLE SECURITIES TO BE INCLUDED IN THE REGISTRATION AND
UNDERWRITING. THE COMPANY SHALL SO ADVISE EACH SUCH AFFILIATE AND ANY OTHER
HOLDER OF REGISTRABLE SECURITIES REQUESTING REGISTRATION, AND THE NUMBER OF
SHARES OF REGISTRABLE SECURITIES THAT ARE ENTITLED TO BE INCLUDED IN THE
REGISTRATION AND UNDERWRITING SHALL BE ALLOCATED IN THE FOLLOWING MANNER:  THE
REGISTRABLE SECURITIES HELD BY SUCH AFFILIATE AND BY OTHER STOCKHOLDERS (OTHER
THAN REGISTRABLE SECURITIES HELD BY ANY SUCH PERSONS WHO BY CONTRACTUAL RIGHT
DEMANDED SUCH REGISTRATION) SHALL BE EXCLUDED FROM SUCH REGISTRATION AND
UNDERWRITING TO THE EXTENT REQUIRED BY SUCH LIMITATION PRO RATA IN ACCORDANCE
WITH THE NUMBER OF SHARES OF REGISTRABLE SECURITIES REQUESTED BY SUCH PARTIES TO
BE INCLUDED IN SUCH REGISTRATION, BY SUCH MINIMUM NUMBER OF SHARES AS IS
NECESSARY TO COMPLY WITH SUCH LIMITATION. IF ANY SUCH HOLDER OF REGISTRABLE
SECURITIES DISAPPROVES OF THE TERMS OF ANY SUCH UNDERWRITING, SUCH HOLDER MAY
ELECT TO WITHDRAW THEREFROM BY WRITTEN NOTICE TO THE COMPANY AND THE
UNDERWRITER. ANY REGISTRABLE SECURITIES OR OTHER SECURITIES EXCLUDED OR
WITHDRAWN FROM SUCH UNDERWRITING SHALL BE WITHDRAWN FROM SUCH REGISTRATION.


 


(C)                                  FORM S-3. FOLLOWING THE CLOSING, THE
COMPANY SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO QUALIFY FOR
REGISTRATION ON FORM S-3 FOR SECONDARY SALES. AFTER THE COMPANY HAS QUALIFIED
FOR THE USE OF FORM S-3, EACH AFFILIATE SHALL HAVE THE RIGHT TO REQUEST THREE
(3) REGISTRATIONS ON FORM S-3 WITH RESPECT TO ALL OR A PART OF THE REGISTRABLE
SECURITIES HELD BY SUCH AFFILIATE (ALL SUCH REQUESTS SHALL BE IN WRITING AND
SHALL STATE THE NUMBER OF SHARES OF REGISTRABLE SECURITIES TO BE DISPOSED OF AND
THE INTENDED METHOD OF DISPOSITION OF SHARES BY THE AFFILIATE), PROVIDED THAT
THE COMPANY SHALL NOT BE OBLIGATED TO EFFECT, OR TAKE ANY ACTION TO EFFECT, ANY
SUCH REGISTRATION PURSUANT TO THIS SECTION 2(C):


 


(I)                                     UNLESS SUCH AFFILIATE PROPOSES TO
DISPOSE OF SHARES OF REGISTRABLE SECURITIES HAVING AN AGGREGATE PRICE TO THE
PUBLIC (BEFORE DEDUCTION OF UNDERWRITING DISCOUNTS AND EXPENSES OF SALE) OF MORE
THAN $5,000,000;


 


(II)                                  WITHIN 180 DAYS OF THE EFFECTIVE DATE OF
THE REGISTRATION STATEMENT FOR THE MOST RECENT REGISTRATION PURSUANT TO THIS
SECTION 2(C) IN WHICH SECURITIES HELD BY THE AFFILIATE COULD HAVE BEEN INCLUDED
FOR SALE OR DISTRIBUTION; OR


 


(III)                               DURING THE PERIOD STARTING WITH THE DATE
THIRTY (30) DAYS PRIOR TO THE COMPANY’S GOOD FAITH ESTIMATE OF THE DATE OF
FILING OF, AND ENDING ON THE DATE NINETY (90) DAYS IMMEDIATELY FOLLOWING THE
EFFECTIVE DATE OF, ANY REGISTRATION STATEMENT PERTAINING TO SECURITIES OF THE
COMPANY (OTHER THAN A REGISTRATION OF SECURITIES IN A RULE 145 TRANSACTION OR
WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN), PROVIDED THAT THE COMPANY IS ACTIVELY
EMPLOYING IN GOOD FAITH ALL COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE; PROVIDED, HOWEVER, THAT THE COMPANY
MAY ONLY DELAY AN OFFERING PURSUANT TO THIS SECTION 2(C)(III) FOR A PERIOD OF
NOT MORE THAN SIXTY (60) DAYS, IF A FILING OF ANY OTHER REGISTRATION STATEMENT
IS NOT MADE WITHIN THAT PERIOD AND THE COMPANY MAY ONLY EXERCISE THIS RIGHT ONCE
IN ANY TWELVE (12) MONTH PERIOD.


 

6

--------------------------------------------------------------------------------


 

The Company shall give written notice to the other Affiliate and all Other
Stockholders of the receipt of a request for Registration pursuant to this
Section 2(c) and shall provide a reasonable opportunity for the other Affiliate
and such Other Stockholders to participate in the Registration, provided that if
the Registration is for an underwritten offering, the terms of Section 2(a)(ii)
shall apply to all participants in such offering. Subject to the foregoing, the
Company will use all commercially reasonable efforts to effect promptly the
Registration of all shares of Registrable Securities on Form S-3 to the extent
requested by the holders thereof for purposes of disposition.

 


(D)                                 EXPENSES OF REGISTRATION. ALL REGISTRATION
EXPENSES SHALL BE BORNE BY THE COMPANY, AND ALL SELLING EXPENSES SHALL BE BORNE
BY THE HOLDERS OF THE REGISTRABLE SECURITIES SO REGISTERED PRO RATA ON THE BASIS
OF THE NUMBER OF THEIR SHARES OF REGISTRABLE SECURITIES SO REGISTERED.


 


(E)                                  REGISTRATION PROCEDURES. IF AND WHEN THE
COMPANY EFFECTS A REGISTRATION OF REGISTRABLE SECURITIES UNDER THE SECURITIES
ACT PURSUANT TO THIS SECTION 2, THE COMPANY SHALL KEEP EACH AFFILIATE ADVISED IN
WRITING AS TO THE INITIATION OF EACH REGISTRATION AND AS TO THE COMPLETION
THEREOF. AT ITS EXPENSE, THE COMPANY SHALL:


 


(I)                                     PREPARE AND FILE WITH THE COMMISSION A
REGISTRATION STATEMENT ON ANY APPROPRIATE FORM UNDER THE SECURITIES ACT WITH
RESPECT TO SUCH REGISTRABLE SECURITIES AND THEREAFTER USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT PROMPTLY TO BECOME AND
REMAIN EFFECTIVE FOR A PERIOD OF ONE HUNDRED TWENTY (120) DAYS OR UNTIL EACH
AFFILIATE HAS COMPLETED THE DISTRIBUTION DESCRIBED IN THE REGISTRATION STATEMENT
RELATING THERETO, WHICHEVER FIRST OCCURS; PROVIDED, HOWEVER, THAT (A) SUCH ONE
HUNDRED TWENTY (120) DAY PERIOD SHALL BE EXTENDED FOR A PERIOD OF TIME EQUAL TO
THE PERIOD DURING WHICH AN AFFILIATE REFRAINS FROM SELLING ANY REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION IN ACCORDANCE WITH PROVISIONS IN
SECTION 2(K) OR 2(L) HEREOF; AND (B) IN THE CASE OF ANY REGISTRATION OF
REGISTRABLE SECURITIES ON FORM S-3 WHICH ARE INTENDED TO BE OFFERED ON A
CONTINUOUS OR DELAYED BASIS, SUCH ONE HUNDRED TWENTY (120) DAY PERIOD SHALL BE
EXTENDED UNTIL ALL SUCH REGISTRABLE SECURITIES ARE SOLD, PROVIDED THAT RULE 415,
OR ANY SUCCESSOR RULE UNDER THE SECURITIES ACT, PERMITS AN OFFERING ON A
CONTINUOUS OR DELAYED BASIS, AND PROVIDED FURTHER THAT APPLICABLE RULES UNDER
THE SECURITIES ACT GOVERNING THE OBLIGATION TO FILE A POST-EFFECTIVE AMENDMENT
PERMIT, IN LIEU OF FILING A POST-EFFECTIVE AMENDMENT WHICH (Y) INCLUDES ANY
PROSPECTUS REQUIRED BY SECTION 10(A) OF THE SECURITIES ACT OR (Z) REFLECTS FACTS
OR EVENTS REPRESENTING A MATERIAL OR FUNDAMENTAL CHANGE IN THE INFORMATION SET
FORTH IN THE REGISTRATION STATEMENT, THE INCORPORATION BY REFERENCE OF
INFORMATION REQUIRED TO BE INCLUDED IN (Y) AND (Z) ABOVE TO BE CONTAINED IN
PERIODIC REPORTS FILED PURSUANT TO SECTION 12 OR 15(D) OF THE EXCHANGE ACT IN
THE REGISTRATION STATEMENT;


 


(II)                                  PREPARE AND FILE WITH THE COMMISSION SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT UNTIL THE EARLIER OF SUCH TIME AS ALL OF SUCH SECURITIES HAVE BEEN
DISPOSED OF IN A PUBLIC OFFERING OR THE EXPIRATION OF 30 DAYS;


 

7

--------------------------------------------------------------------------------


 


(III)                               FURNISH TO EACH DEMANDING AFFILIATE AND TO
THE OTHER AFFILIATE, IF THE OTHER AFFILIATE HAS SHARES OF REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION (A “SELLING AFFILIATE”) SUCH NUMBER OF COPIES OF
SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO, THE
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY
PROSPECTUS), ANY DOCUMENTS INCORPORATED BY REFERENCE THEREIN AND SUCH OTHER
DOCUMENTS AS SUCH AFFILIATE MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE
DISPOSITION OF THE SHARES OF REGISTRABLE SECURITIES OWNED BY SUCH AFFILIATE (IT
BEING UNDERSTOOD THAT, SUBJECT TO THE REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, COMPANY CONSENTS TO THE USE OF THE PROSPECTUS
AND ANY AMENDMENT OR SUPPLEMENT THERETO BY EACH DEMANDING AFFILIATE AND SELLING
AFFILIATE IN CONNECTION WITH THE OFFERING AND SALE OF THE SHARES OF REGISTRABLE
SECURITIES COVERED BY THE REGISTRATION STATEMENT OF WHICH SUCH PROSPECTUS,
AMENDMENT OR SUPPLEMENT IS A PART);


 


(IV)                              FURNISH, ON THE DATE THAT SUCH REGISTRABLE
SECURITIES ARE DELIVERED TO THE UNDERWRITERS FOR SALE, IF SUCH SECURITIES ARE
BEING SOLD THROUGH UNDERWRITERS OR, IF SUCH SECURITIES ARE NOT BEING SOLD
THROUGH UNDERWRITERS, ON THE DATE THAT THE REGISTRATION STATEMENT WITH RESPECT
TO SUCH SECURITIES BECOMES EFFECTIVE, (1) AN OPINION, DATED AS OF SUCH DATE, OF
THE COUNSEL REPRESENTING THE COMPANY FOR THE PURPOSES OF SUCH REGISTRATION, IN
FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN TO UNDERWRITERS IN AN UNDERWRITTEN
PUBLIC OFFERING AND REASONABLY SATISFACTORY TO EACH DEMANDING AFFILIATE AND
SELLING AFFILIATE, ADDRESSED TO THE UNDERWRITERS, IF ANY, AND TO THE HOLDERS OF
REGISTRABLE SECURITIES PARTICIPATING IN SUCH REGISTRATION AND (2) A LETTER,
DATED AS OF SUCH DATE, FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE
COMPANY, IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING AND
REASONABLY SATISFACTORY TO EACH DEMANDING AFFILIATE AND SELLING AFFILIATE,
ADDRESSED TO THE UNDERWRITERS, IF ANY, AND IF PERMITTED BY APPLICABLE ACCOUNTING
STANDARDS, TO THE HOLDERS OF REGISTRABLE SECURITIES PARTICIPATING IN SUCH
REGISTRATION.


 

(v)                                 use its commercially reasonable efforts to
register or qualify such Registrable Securities under such other securities or
blue sky laws of such jurisdictions within the United States of America as each
Demanding Affiliate and Selling Affiliate may reasonably request; use its
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period in which such registration
statement is required to be kept effective and take any other action which may
be reasonably necessary or advisable to enable each Demanding Affiliate and
Selling Affiliate to consummate the disposition in such jurisdictions of the
Registrable Securities being disposed of by such Demanding Affiliate and Selling
Affiliate, provided, however, that Company will not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph or (B) subject itself to taxation
in or consent to general service of process in any such jurisdiction, and
provided, further, that Company shall not be required to qualify such
Registrable Securities in any jurisdiction in which the securities regulatory
authority requires that any Affiliate submits any shares of its Registrable
Securities to the terms, provisions and restrictions of any escrow, lockup or
similar agreement(s) for consent to sell Registrable Securities in such
jurisdiction;

 

8

--------------------------------------------------------------------------------


 

(vi)                              promptly notify each Demanding Affiliate and
Selling Affiliate (A) when the registration statement, any prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to a registration statement or any post-effective amendment, when the
same has become effective, (B) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
“blue sky” laws or the initiation of any proceedings for that purpose and (C) of
the happening of any event which makes any statement made in a registration
statement or related prospectus untrue or which requires the making of any
changes in such registration statement, prospectus or documents so that they
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading (or with respect to the prospectus, in light of the
circumstance under which such statements were made), and, subject to Section
2(l), as promptly as reasonably practicable thereafter, prepare and file with
the Commission and furnish a supplement or amendment to such prospectus so that,
as thereafter deliverable to the purchasers of such Registrable Securities, such
prospectus will not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(vii)                           if requested by any Demanding Affiliate or
Selling Affiliate, promptly incorporate in a prospectus supplement or
post-effective amendment such information as such Demanding Affiliate or Selling
Affiliate reasonably requests to be included therein and promptly make all
required filings of such prospectus supplement or post-effective amendment;

 

(viii)                        as promptly as reasonably practicable after the
filing with the Commission of any document which is incorporated by reference
into a registration statement (in the form in which it was incorporated),
deliver copies of each such document to each Demanding Affiliate and Selling
Affiliate;

 

(ix)                                cooperate with each Demanding Affiliate and
Selling Affiliate to facilitate the timely preparation and delivery of
certificates (which shall not bear any restrictive legends unless required under
applicable law) representing securities sold under any registration statement,
and enable such securities to be in such denominations and registered in such
names as such Demanding Affiliate or Selling Affiliate may request and keep
available and make available to Company’s transfer agent prior to the
effectiveness of such registration statement a supply of such certificates;

 

(x)                                   cause the Registrable Securities included
in any registration statement to be listed on each United States securities
exchange, if any, on which the Company Common Stock is then listed;

 

(xi)                                provide a transfer agent and registrar for
all shares of Registrable Securities registered hereunder and provide a CUSIP
number for the shares of Registrable Securities included in any registration
statement not later than the effective date of such registration statement;

 

9

--------------------------------------------------------------------------------


 

(xii)                             cooperate with each Demanding Affiliate,
Selling Affiliate and their counsel in connection    with any filings required
to be made with the NASD;

 

(xiii)                          during the period when the prospectus is
required to be delivered under the Securities Act, promptly file all documents
required to be filed with the Commission pursuant to Sections 13(a), 13(c), 14
or 15(d) of the Exchange Act;

 

(xiv)                         notify each Demanding Affiliate and Selling
Affiliate promptly of any request by the Commission for the amending or
supplementing of such registration statement or prospectus or for additional
information;

 

(xv)                            prepare and file with the Commission as promptly
as reasonably practicable any amendments or supplements to such registration
statement or prospectus which, in the opinion of counsel for Company, is
required in connection with the distribution of the Registrable Securities;

 

(xvi)                         advise each Demanding Affiliate and Selling
Affiliate, promptly after it shall receive notice or obtain knowledge thereof,
of the issuance of any stop order by the Commission suspending the effectiveness
of such registration statement or the initiation or threatening of any
proceeding for such purpose and promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued; and

 

(xvii)                      in the event of an underwritten public offering,
enter into and perform its obligations under an underwriting agreement, in usual
and customary form, with the managing underwriter(s) of such offering.

 


(F)                                    INDEMNIFICATION.


 


(I)                                     THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS EACH DEMANDING AFFILIATE, SELLING AFFILIATE, EACH OF THEIR OFFICERS,
DIRECTORS, PARTNERS AND MEMBERS, AND EACH PERSON CONTROLLING SUCH AFFILIATE,
WITH RESPECT TO EACH REGISTRATION WHICH HAS BEEN EFFECTED PURSUANT TO THIS
SECTION 2, AND EACH UNDERWRITER, IF ANY, AND EACH PERSON WHO CONTROLS ANY
UNDERWRITER, AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS IN
RESPECT THEREOF), TO WHICH THEY MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR
OTHERWISE, INSOFAR AS SUCH CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS
IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED ON ANY UNTRUE (OR ALLEGED UNTRUE)
STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT ON THE
EFFECTIVE DATE THEREOF (INCLUDING ANY PROSPECTUS, OFFERING CIRCULAR OR OTHER
DOCUMENTS) INCIDENT TO ANY SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE, OR
ARISE OUT OF OR ARE BASED ON ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, OR ANY VIOLATION BY THE COMPANY OF THE SECURITIES ACT OR
THE EXCHANGE ACT OR ANY RULE OR REGULATION THEREUNDER APPLICABLE TO THE COMPANY
AND RELATING TO ACTION OR INACTION REQUIRED OF THE COMPANY IN CONNECTION WITH
ANY SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE, AND SHALL REIMBURSE EACH
DEMANDING AFFILIATE, SELLING AFFILIATE, EACH OF THEIR OFFICERS, DIRECTORS,
PARTNERS AND MEMBERS, AND EACH PERSON CONTROLLING SUCH AFFILIATE, EACH SUCH
UNDERWRITER AND EACH PERSON WHO CONTROLS ANY SUCH


 

10

--------------------------------------------------------------------------------


 


UNDERWRITER, FOR ANY LEGAL AND ANY OTHER EXPENSES REASONABLY INCURRED BY THEM IN
CONNECTION WITH INVESTIGATING AND DEFENDING ANY SUCH CLAIMS, LOSSES, DAMAGES,
LIABILITIES OR ACTIONS; PROVIDED, THAT THE COMPANY SHALL NOT BE LIABLE TO SUCH
AFFILIATE, ITS OFFICERS, DIRECTORS, PARTNERS AND MEMBERS, EACH PERSON
CONTROLLING SUCH AFFILIATE, EACH SUCH UNDERWRITER AND EACH PERSON WHO CONTROLS
ANY SUCH UNDERWRITER IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH CLAIMS,
LOSSES, DAMAGES, LIABILITIES OR EXPENSES ARISE OUT OF OR ARE BASED ON ANY UNTRUE
STATEMENT OR OMISSION MADE IN CONNECTION WITH SUCH REGISTRATION STATEMENT, OR
AMENDMENTS OR SUPPLEMENTS THERETO, IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH AFFILIATE OR UNDERWRITER
EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION STATEMENT BY SUCH
AFFILIATE, ITS OFFICERS, DIRECTORS, PARTNERS AND MEMBERS, EACH PERSON
CONTROLLING SUCH AFFILIATE, EACH SUCH UNDERWRITER AND EACH PERSON WHO CONTROLS
ANY SUCH UNDERWRITER.


 


(II)                                  EACH DEMANDING AFFILIATE AND SELLING
AFFILIATE SHALL, IF REGISTRABLE SECURITIES HELD BY IT ARE INCLUDED IN THE
SECURITIES AS TO WHICH SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE IS BEING
EFFECTED, SEVERALLY AND NOT JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY,
EACH OF ITS DIRECTORS AND OFFICERS AND EACH UNDERWRITER FOR THE COMPANY WITHIN
THE MEANING OF THE SECURITIES ACT (IF ANY), AND EACH PERSON WHO CONTROLS THE
COMPANY OR SUCH UNDERWRITER AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES,
JOINT OR SEVERAL (OR ACTIONS IN RESPECT THEREOF), TO WHICH THE COMPANY OR ANY
SUCH DIRECTOR, OFFICER, CONTROLLING PERSON, OR UNDERWRITER MAY BECOME SUBJECT,
UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH CLAIMS, LOSSES, DAMAGES
OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON
ANY UNTRUE (OR ALLEGED UNTRUE) STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT ON THE EFFECTIVE DATE THEREOF (INCLUDING ANY PROSPECTUS,
OFFERING CIRCULAR OR OTHER DOCUMENTS) MADE BY SUCH AFFILIATE, OR ARISE OUT OF OR
ARE BASED UPON ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS BY SUCH
AFFILIATE THEREIN NOT MISLEADING, SHALL REIMBURSE ANY LEGAL OR ANY OTHER
EXPENSES REASONABLY INCURRED BY THE COMPANY OR ANY SUCH DIRECTORS, OFFICERS,
CONTROLLING PERSONS OR UNDERWRITERS IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH CLAIMS, LOSSES, DAMAGES, LIABILITIES OR ACTIONS, IN EACH CASE
TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT (OR ALLEGED
UNTRUE STATEMENT) OR OMISSION (OR ALLEGED OMISSION) WAS MADE IN SUCH
REGISTRATION STATEMENT OR AMENDMENTS OR SUPPLEMENTS THERETO, IN RELIANCE UPON
AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH
AFFILIATE EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION STATEMENT;
PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF SUCH AFFILIATE HEREUNDER SHALL BE
LIMITED TO AN AMOUNT EQUAL TO THE NET PROCEEDS TO SUCH AFFILIATE OF THE
REGISTRABLE SECURITIES SOLD AS CONTEMPLATED HEREIN.


 


(III)                               EACH PARTY ENTITLED TO INDEMNIFICATION UNDER
THIS SECTION 2(F) (THE “INDEMNIFIED PARTY”) SHALL GIVE WRITTEN NOTICE TO THE
PARTY REQUIRED TO PROVIDE INDEMNIFICATION (THE “INDEMNIFYING PARTY”) AND TO THE
OTHER PARTIES HERETO PROMPTLY AFTER THE RECEIPT BY SUCH INDEMNIFIED PARTY OF ANY
WRITTEN NOTICE OF THE COMMENCEMENT OF ANY CLAIM, ACTION, PROCEEDING OR
INVESTIGATION OR THREAT THEREOF MADE IN WRITING FOR WHICH THE INDEMNIFIED PARTY
INTENDS TO CLAIM INDEMNIFICATION PURSUANT TO THIS AGREEMENT, AND SHALL PERMIT
THE INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF ANY SUCH CLAIM, ACTION,
PROCEEDING OR INVESTIGATION; PROVIDED THAT COUNSEL FOR THE INDEMNIFYING PARTY,
WHO SHALL

 

11

--------------------------------------------------------------------------------



 


CONDUCT THE DEFENSE OF SUCH CLAIM, ACTION, PROCEEDING OR INVESTIGATION, SHALL BE
APPROVED BY THE INDEMNIFIED PARTY (WHOSE APPROVAL SHALL NOT UNREASONABLY BE
WITHHELD) AND THE INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH DEFENSE AT SUCH
PARTY’S EXPENSE (UNLESS THE INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED
THAT THERE MAY BE A CONFLICT OF INTEREST BETWEEN THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY IN SUCH CLAIM, ACTION, PROCEEDING OR INVESTIGATION, IN WHICH
CASE THE FEES AND EXPENSES OF COUNSEL SHALL BE AT THE EXPENSE OF THE
INDEMNIFYING PARTY), AND PROVIDED FURTHER THAT THE FAILURE OF ANY INDEMNIFIED
PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY
OF ITS OBLIGATIONS UNDER THIS SECTION 2 UNLESS THE INDEMNIFYING PARTY IS
MATERIALLY PREJUDICED THEREBY. NO INDEMNIFYING PARTY, IN THE DEFENSE OF ANY SUCH
CLAIM, ACTION, PROCEEDING OR INVESTIGATION SHALL, EXCEPT WITH THE CONSENT OF
EACH INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY
SETTLEMENT WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL
LIABILITY IN RESPECT TO SUCH CLAIM, ACTION, PROCEEDING OR INVESTIGATION. EACH
INDEMNIFIED PARTY SHALL FURNISH SUCH INFORMATION REGARDING ITSELF OR THE CLAIM
IN QUESTION AS AN INDEMNIFYING PARTY MAY REASONABLY REQUEST IN WRITING AND AS
SHALL BE REASONABLY REQUIRED IN CONNECTION WITH THE DEFENSE OF SUCH CLAIM,
ACTION, PROCEEDING OR INVESTIGATION.


 


(IV)                              IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 2(F) IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO
AN INDEMNIFIED PARTY WITH RESPECT TO ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES REFERRED TO HEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF
INDEMNIFYING SUCH INDEMNIFIED PARTY HEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE
INDEMNIFIED PARTY ON THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS
WHICH RESULTED IN SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES, AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE FAULT OF THE
INDEMNIFYING PARTY AND OF THE INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE
TO, AMONG OTHER THINGS, WHETHER THE UNTRUE (OR ALLEGED UNTRUE) STATEMENT OF A
MATERIAL FACT OR THE OMISSION (OR ALLEGED OMISSION) TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY THE INDEMNIFYING PARTY OR BY THE INDEMNIFIED
PARTY AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.


 


(V)                                 NOTWITHSTANDING THE FOREGOING, TO THE EXTENT
THAT THE PROVISIONS ON INDEMNIFICATION AND CONTRIBUTION CONTAINED IN THE
UNDERWRITING AGREEMENT ENTERED INTO IN CONNECTION WITH ANY UNDERWRITTEN PUBLIC
OFFERING CONTEMPLATED BY THIS AGREEMENT ARE IN CONFLICT WITH THE FOREGOING
PROVISIONS, THE PROVISIONS IN SUCH UNDERWRITING AGREEMENT SHALL BE CONTROLLING.


 


(VI)                              THE FOREGOING INDEMNITY AGREEMENT OF THE
COMPANY AND EACH AFFILIATE IS SUBJECT TO THE CONDITION THAT, INSOFAR AS THEY
RELATE TO ANY LOSSES, CLAIMS, LIABILITIES OR DAMAGES ARISING OUT OF A STATEMENT
MADE IN OR OMITTED FROM A PRELIMINARY PROSPECTUS BUT ELIMINATED OR REMEDIED IN
THE AMENDED PROSPECTUS ON FILE WITH THE COMMISSION AT THE TIME THE REGISTRATION
STATEMENT IN QUESTION BECOMES EFFECTIVE OR THE AMENDED PROSPECTUS FILED WITH THE
COMMISSION PURSUANT TO COMMISSION RULE 424(B) (THE “FINAL PROSPECTUS”),


 

12

--------------------------------------------------------------------------------


 


SUCH INDEMNITY OR CONTRIBUTION AGREEMENT SHALL NOT INURE TO THE BENEFIT OF ANY
UNDERWRITER IF A COPY OF THE FINAL PROSPECTUS WAS FURNISHED TO THE UNDERWRITER
AND WAS NOT FURNISHED TO THE PERSON ASSERTING THE LOSSES, LIABILITIES, CLAIMS OR
DAMAGES AT OR PRIOR TO THE TIME SUCH ACTION IS REQUIRED BY THE SECURITIES ACT.


 


(G)                                 INFORMATION BY THE AFFILIATES. TO THE EXTENT
THE REGISTRABLE SECURITIES HELD BY AN AFFILIATE ARE INCLUDED IN ANY
REGISTRATION, SUCH AFFILIATE SHALL FURNISH TO THE COMPANY SUCH INFORMATION
REGARDING SUCH AFFILIATE AND THE DISTRIBUTION PROPOSED BY SUCH AFFILIATE AS THE
COMPANY MAY REASONABLY REQUEST IN WRITING AND AS SHALL BE REASONABLY REQUIRED IN
CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE REFERRED TO IN
THIS SECTION 2.


 


(H)                                 RULE 144 REPORTING. WITH A VIEW TO MAKING
AVAILABLE THE BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE COMMISSION WHICH
MAY AT ANY TIME PERMIT THE SALE OF REGISTRABLE SECURITIES TO THE PUBLIC WITHOUT
REGISTRATION, AT ALL TIMES FROM AND AFTER NINETY (90) DAYS FOLLOWING THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT FOR THE FIRST REGISTRATION DEMANDED
BY ANY AFFILIATE UNDER THE SECURITIES ACT FILED BY THE COMPANY FOR AN OFFERING
OF SECURITIES OF THE COMPANY TO THE GENERAL PUBLIC, THE COMPANY AGREES TO:


 


(I)                                     MAKE AND KEEP PUBLIC INFORMATION
AVAILABLE AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144 UNDER THE
SECURITIES ACT (“RULE 144”);


 


(II)                                  USE ALL COMMERCIALLY REASONABLE EFFORTS TO
FILE WITH THE COMMISSION IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS
REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT AT ANY
TIME AFTER IT HAS BECOME SUBJECT TO SUCH REPORTING REQUIREMENTS; AND


 


(III)                               SO LONG AS ANY AFFILIATE OWNS ANY
REGISTRABLE SECURITIES, FURNISH TO SUCH AFFILIATE, UPON REQUEST, A WRITTEN
STATEMENT BY THE COMPANY AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF
RULE 144 AND OF THE SECURITIES ACT AND THE EXCHANGE ACT (AT ANY TIME AFTER IT
HAS BECOME SUBJECT TO SUCH REPORTING REQUIREMENTS), A COPY OF THE MOST RECENT
ANNUAL OR QUARTERLY REPORT OF THE COMPANY, AND SUCH OTHER REPORTS AND DOCUMENTS
SO FILED AS SUCH AFFILIATE MAY REASONABLY REQUEST IN AVAILING ITSELF OF ANY RULE
OR REGULATION OF THE COMMISSION ALLOWING SUCH AFFILIATE TO SELL ANY SUCH
SECURITIES WITHOUT REGISTRATION.


 


(I)                                     RESERVED.


 


(J)                                     LIMITATION ON SUBSEQUENT REGISTRATION
RIGHTS. THE COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
AFFILIATE, ENTER INTO ANY AGREEMENT WITH ANY OTHER HOLDER OR PROSPECTIVE HOLDER
OF ANY SECURITIES OF THE COMPANY THAT WOULD ALLOW SUCH OTHER HOLDER OR
PROSPECTIVE HOLDER TO INCLUDE SECURITIES OF THE COMPANY IN ANY REGISTRATION
STATEMENT ON TERMS MORE FAVORABLE THAN THE TERMS ON WHICH THE AFFILIATE MAY
INCLUDE SHARES OF REGISTRABLE SECURITIES IN SUCH REGISTRATION.


 


(K)                                  HOLDBACK AGREEMENTS.


 


(I)                                     IF AND WHENEVER THE COMPANY EFFECTS A
REGISTRATION PURSUANT TO SECTION 2, EACH AFFILIATE THAT HOLDS REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION AGREES NOT TO


 

13

--------------------------------------------------------------------------------


 


EFFECT ANY PUBLIC SALE OR DISTRIBUTION, INCLUDING ANY SALE PURSUANT TO RULE 144
UNDER THE SECURITIES ACT, OF ANY REGISTRABLE SECURITIES WITHIN SEVEN DAYS PRIOR
TO AND 90 DAYS (UNLESS ADVISED IN WRITING BY THE MANAGING UNDERWRITER THAT A
LONGER PERIOD, NOT TO EXCEED 180 DAYS, IS REQUIRED) AFTER THE EFFECTIVE DATE OF
THE REGISTRATION STATEMENT RELATING TO SUCH REGISTRATION, EXCEPT AS PART OF SUCH
REGISTRATION; PROVIDED, HOWEVER, THAT EACH SUCH AFFILIATE ONLY AGREES TO SUCH
RESTRICTION IF AND TO THE EXTENT THAT ALL OTHER HOLDERS OF REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION (INCLUDING WITHOUT LIMITATION, OFFICERS
AND DIRECTORS OF THE COMPANY) SIMILARLY AGREE NOT TO EFFECT ANY SUCH SALES OR
DISTRIBUTIONS DURING SUCH PERIODS.


 


(II)                                  THE COMPANY AGREES NOT TO EFFECT ANY
PUBLIC SALE OR DISTRIBUTION OF ITS EQUITY SECURITIES OR SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY OF SUCH SECURITIES WITHIN SEVEN DAYS
PRIOR TO AND 90 DAYS (UNLESS ADVISED IN WRITING BY THE MANAGING UNDERWRITER THAT
A LONGER PERIOD, NOT TO EXCEED 180 DAYS, IS REQUIRED) AFTER THE EFFECTIVE DATE
OF ANY SUCH REGISTRATION STATEMENT AS DESCRIBED IN SECTION 2(K)(I) (EXCEPT AS
PART OF SUCH REGISTRATION OR PURSUANT TO A REGISTRATION ON FORM S-4 OR S-8 OR
ANY SUCCESSOR FORM). IN ADDITION, IF REQUESTED BY THE MANAGING UNDERWRITER, THE
COMPANY SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE EACH HOLDER
OF REGISTRABLE SECURITIES, TO AGREE NOT TO EFFECT ANY SUCH PUBLIC SALE OR
DISTRIBUTION OF SUCH REGISTRABLE SECURITIES DURING SUCH PERIOD, EXCEPT AS PART
OF ANY SUCH REGISTRATION IF PERMITTED, AND TO USE ITS COMMERCIALLY REASONABLE
EFFORTS TO CAUSE EACH SUCH HOLDER TO ENTER INTO A SIMILAR AGREEMENT TO SUCH
EFFECT WITH THE COMPANY.


 

(l)                                     Blockage Period. If (i) there has been
or there is pending a development or change in the business, affairs or
prospects of Company or any of its subsidiaries; (ii) Company’s counsel advised
Company in writing that such development or change should be disclosed in the
registration statement, the prospectus included therein, or an amendment or
supplement thereto in order to ensure that the registration statement and such
prospectus, as amended or supplemented, will not contain any misstatement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading (or with respect to the
prospectus, in light of the circumstance under which such statements were made);
and (iii) in the good faith judgment of the officers or directors of Company,
disclosure of such development or change would either (x) have an adverse effect
on the business or operations of Company or (y) if the disclosure otherwise
relates to a material financing or acquisition of assets which has not yet been
disclosed and such disclosure would have an adverse effect on the likelihood of
consummating such transaction, then Company may deliver written notification to
the Affiliates that Registrable Securities may not be sold pursuant to the
registration statement (a “Blockage Notice”). Company shall have no obligation
to include in any such notice any reference to or description of the facts based
upon which the Company is delivering such notice. Company shall delay during
such Blockage Period the filing or effectiveness of any registration statement
required pursuant this Agreement. No Affiliate shall sell any Registrable
Securities pursuant to the registration statement for the period (the “Blockage
Period”) beginning on the date such Blockage Notice was received by such
Affiliate and ending on the date on which Company notifies the Affiliates that
the Blockage Period has ended, which Blockage Period shall not exceed an
aggregate of ninety (90) days in any calendar year, provided, that such Blockage
Period shall be extended for any period, not to exceed forty-five (45) days in
any calendar year, during which the Commission is reviewing any proposed
amendment to the registration (and

 

14

--------------------------------------------------------------------------------


 

Company agrees promptly to notify the Affiliates if the circumstances giving
rise to such Blockage Period no longer apply). Company shall promptly prepare
and file any amendment or supplement to the registration statement or the
prospectus included therein necessary so that at the conclusion of the Blockage
Period, the registration statement and the prospectus included therein do not
contain any misstatements of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (or with respect to the prospectus, in light of the circumstance
under which such statements were made) and notify the Affiliates of such
amendment or supplement and of the conclusion of the Blockage Period.

 


SECTION 3.  TERMINATION


 


(A)                                  TERMINATION. THE PROVISIONS OF THIS
AGREEMENT SHALL TERMINATE AS TO A PARTICULAR AFFILIATE AT SUCH TIME AS SUCH
AFFILIATE HAS SOLD ALL OF HIS OR ITS REGISTRABLE SECURITIES IN A REGISTRATION
PURSUANT TO THE SECURITIES ACT OR PURSUANT TO RULE 144. SECTION 2(F) SHALL
SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


SECTION 4.  MISCELLANEOUS


 


(A)                                  GOVERNING LAW. THIS AGREEMENT AND ALL
ACTIONS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, APPLICABLE
TO CONTRACTS EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN THAT STATE, WITHOUT
REGARD TO THE CONFLICTS OF LAW PROVISIONS OF THE STATE OF NEW YORK.


 


(B)                                 SUBMISSION TO JURISDICTION. ALL ACTIONS AND
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE HEARD AND
DETERMINED EXCLUSIVELY IN ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN OF THE CITY OF NEW YORK. THE PARTIES HERETO HEREBY (A)
SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN
THE BOROUGH OF MANHATTAN OF THE CITY OF NEW YORK FOR THE PURPOSE OF ANY ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT BY ANY PARTY HERETO, AND
(B) IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT BY WAY OF MOTION, DEFENSE, OR
OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO
THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR
IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE ACTION IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE ACTION IS IMPROPER, OR THAT THIS
AGREEMENT OR THE TRANSACTION MAY NOT BE ENFORCED IN OR BY ANY OF THE ABOVE-NAMED
COURTS. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHERS HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3(C)


 

(c)                                  Notices. All notices and other
communications under this Agreement shall be in writing and shall be deemed
given (i) when delivered personally by hand (with written confirmation of
receipt), (ii) when sent by facsimile (with written confirmation of
transmission) or (iii) one Business Day following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as
a party may have specified by notice given to the other party pursuant to this
provision):

 

15

--------------------------------------------------------------------------------


 

 

(i)

If to the Company, to:

 

 

 

 

 

HSW International, Inc.

 

 

One Capital City Plaza, Suite 1500

 

 

3350 Peachtree Road

 

 

Atlanta, GA   30326

 

 

Attention: Chief Executive Officer

 

 

Facsimile: (404) 760-3458

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Greenberg Traurig, LLP

 

 

3290 Northside Parkway, N.W., Suite 400

 

 

Atlanta, GA  30327

 

 

Attention:  James S. Altenbach, Esq.

 

 

Facsimile:  (678) 553-2188

 

(ii)                                  If to an Affiliate, to the address and
facsimile number listed on the signature page attached hereto:

 


(D)                                 REPRODUCTION OF DOCUMENTS. THIS AGREEMENT
AND ALL DOCUMENTS RELATING THERETO, INCLUDING, WITHOUT LIMITATION, ANY CONSENTS,
WAIVERS AND MODIFICATIONS WHICH MAY HEREAFTER BE EXECUTED MAY BE REPRODUCED BY
THE AFFILIATES BY ANY PHOTOGRAPHIC, PHOTOSTATIC, MICROFILM, MICROCARD, MINIATURE
PHOTOGRAPHIC OR OTHER SIMILAR PROCESS AND THE AFFILIATES MAY DESTROY ANY
ORIGINAL DOCUMENT SO REPRODUCED. THE PARTIES HERETO AGREE AND STIPULATE THAT ANY
SUCH REPRODUCTION SHALL BE ADMISSIBLE IN EVIDENCE AS THE ORIGINAL ITSELF IN ANY
JUDICIAL OR ADMINISTRATIVE PROCEEDING (WHETHER OR NOT THE ORIGINAL IS IN
EXISTENCE AND WHETHER OR NOT SUCH REPRODUCTION WAS MADE BY THE AFFILIATES IN THE
REGULAR COURSE OF BUSINESS) AND THAT ANY ENLARGEMENT, FACSIMILE OR FURTHER
REPRODUCTION OF SUCH REPRODUCTION SHALL LIKEWISE BE ADMISSIBLE IN EVIDENCE.


 


(E)                                  SUCCESSORS AND ASSIGNS. SUBJECT TO THE
RESTRICTIONS ON TRANSFER DESCRIBED IN CLAUSES (I) AND (II) BELOW, THE RIGHTS AND
OBLIGATIONS OF THE COMPANY AND EACH AFFILIATE HEREUNDER SHALL BE BINDING UPON
AND BENEFIT THE SUCCESSORS, ASSIGNS, HEIRS, ADMINISTRATORS AND TRANSFEREES OF
SUCH PARTIES.


 


(I)                                     THE RIGHTS, INTERESTS OR OBLIGATIONS
HEREUNDER MAY NOT BE ASSIGNED, BY OPERATION OF LAW OR OTHERWISE, IN WHOLE OR IN
PART, BY AN AFFILIATE WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY;
PROVIDED, HOWEVER, AN AFFILIATE MAY ASSIGN ITS INTEREST TO ITS PARTNERS, LIMITED
PARTNERS, AFFILIATES OR HEIRS WITHOUT THE CONSENT OF THE COMPANY.


 


(II)                                  THE RIGHTS, INTERESTS OR OBLIGATIONS
HEREUNDER MAY NOT BE ASSIGNED, BY OPERATION OF LAW OR OTHERWISE, IN WHOLE OR IN
PART, BY THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF EACH AFFILIATE.


 


(F)                                    AMENDMENT AND WAIVERS. NO FAILURE OR
DELAY ON THE PART OF COMPANY OR ANY AFFILIATE IN EXERCISING ANY RIGHT, POWER OR
REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR


 

16

--------------------------------------------------------------------------------


 


FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.
THE REMEDIES PROVIDED FOR HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
REMEDIES THAT MAY BE AVAILABLE TO COMPANY OR AN AFFILIATE AT LAW OR IN EQUITY OR
OTHERWISE. ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED, SUPPLEMENTED,
MODIFIED OR WAIVED IF, BUT ONLY IF, SUCH AMENDMENT, SUPPLEMENT, MODIFICATION OR
WAIVER IS IN WRITING AND IS SIGNED BY ALL THE PARTIES HERETO.


 


(G)                                 SEVERABILITY. IF ANY TERM OR OTHER PROVISION
OF THIS AGREEMENT IS INVALID, ILLEGAL, OR INCAPABLE OF BEING ENFORCED BY ANY LAW
OR PUBLIC POLICY, ALL OTHER TERMS OR PROVISIONS OF THIS AGREEMENT SHALL
NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL
SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER
MATERIALLY ADVERSE TO ANY PARTY. UPON SUCH DETERMINATION THAT ANY TERM OR OTHER
PROVISION IS INVALID, ILLEGAL, OR INCAPABLE OF BEING ENFORCED, THE PARTIES
HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT
THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE
MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED AS
ORIGINALLY CONTEMPLATED TO THE GREATEST EXTENT POSSIBLE.


 


(H)                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL COPY
OF THIS AGREEMENT AND ALL OF WHICH, WHEN TAKEN TOGETHER, WILL BE DEEMED TO
CONSTITUTE ONE AND THE SAME AGREEMENT. THIS AGREEMENT MAY BE EXECUTED BY
FACSIMILE OR OTHER ELECTRONIC MEANS.


 


(I)                                     ENTIRE AGREEMENT. THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT, AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES, OR ANY OF THEM, WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND, EXCEPT AS PROVIDED IN
SECTION 2(F) HEREOF, IS NOT INTENDED TO AND SHALL NOT CONFER UPON ANY PERSON
OTHER THAN THE PARTIES ANY RIGHTS OR REMEDIES HEREUNDER. THE PARTIES AGREE THAT
TIME IS OF THE ESSENCE WITH RESPECT TO THE PERFORMANCE OF ALL OBLIGATIONS
PROVIDED IN THIS AGREEMENT AND EFFECTUATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY.


 


(J)                                     SPECIFIC ENFORCEMENT. THE PARTIES AGREE
THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF
THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR
WERE OTHERWISE BREACHED. IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE
ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT
AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT IN ANY
NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK
OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW
YORK, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT
LAW OR IN EQUITY.


 


(K)                                  RULES OF CONSTRUCTION. UNLESS THE CONTEXT
OTHERWISE REQUIRES, THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE-VERSA, EACH
PRONOUN IN ANY GENDER SHALL INCLUDE ALL OTHER GENDERS, AND PROVISIONS APPLY TO
SUCCESSIVE EVENTS AND TRANSACTIONS. THE WORDS “HEREOF,” “HEREBY,” “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT. THE WORD “INCLUDING” OR ANY VARIATION THEREOF MEANS “INCLUDING,
WITHOUT LIMITATION” AND SHALL NOT BE CONSTRUED TO LIMIT ANY GENERAL STATEMENT
THAT IT FOLLOWS TO THE SPECIFIC OR SIMILAR ITEMS OR MATTERS IMMEDIATELY
FOLLOWING IT. THE TITLES AND HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 

17

--------------------------------------------------------------------------------


 


WHERE ANY PROVISION IN THIS AGREEMENT REFERS TO ACTION TO BE TAKEN BY ANY
PERSON, OR WHICH SUCH PERSON IS PROHIBITED FROM TAKING, SUCH PROVISION SHALL BE
APPLICABLE WHETHER SUCH ACTION IS TAKEN DIRECTLY OR INDIRECTLY BY SUCH PERSON.


 

 

[Remainder of page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

HSW INTERNATIONAL, INC.

 

 

 

 

 

By:

      /s/ Bradley T. Zimmer

 

 

Name: Bradley Zimmer

 

Title: Secretary

 

 

 

AFFILIATES

MAILING ADDRESS:

 

 

 

 

DEUTSCHE BANK AKTIENGESELLSCHAFT

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Fax:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASHFORD CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Fax:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

   /s/ Kevin Jones

 

 

 

 

Kevin Jones

 

 

 

 

Fax:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   /s/ Theodore P. Botts

 

 

 

 

Theodore P. Botts

 

 

 

 

Fax:

 

 

 

 

 

 

~ Affiliate signatures continue on the next page ~

 

19

--------------------------------------------------------------------------------


 

~ continuation of Affiliate signatures ~

 

 

 

 

   /s/ J. David Darnell

 

 

J. David Darnell

 

 

 

Fax:

 

 

 

 

 

 

 

 

 

 

 

   /s/ Heinz-Gerd Stein

 

 

Dr. Heinz-Gerd Stein

 

 

 

Fax:

 

 

 

 

 

 

 

 

 

 

 

  /s/ Larrie A. Weil

 

 

Larrie A. Weil

 

 

 

Fax:

 

 

 

 

20

--------------------------------------------------------------------------------